Exhibit 10.10

 



Environmental Certification and Indemnity Agreement

 

THIS ENVIRONMENTAL CERTIFICATION AND INDEMNITY AGREEMENT (“Agreement”) is made
as of __________ ___, 2018, by APPLIED OPTOELECTRONICS, INC., a Delaware
corporation and its heirs, executors, administrators, legal representatives,
successors and assigns (“Customer”) in favor of BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (“BB&T”) and other “Indemnified
Parties” (defined below).

 

A default under this Agreement shall be a default under the Security Documents,
as hereinafter defined:

 

WHEREAS, the parties are entering into an amendment to a loan, lease, line of
credit or other financial transaction (as applicable, the “Financial
Transaction”) on the same date of this Agreement as evidenced by documents
executed by the Customer which may include a loan agreement, promissory note,
mortgage, security deed, deed of trust, assignment of leases, security agreement
and other loan documents (collectively the “Security Documents”) which give BB&T
a lien or security interest in certain real or personal property as security for
Customer’s successful performance of its obligations pursuant to the Financial
Transaction; and

 

WHEREAS, BB&T is unwilling to enter into the Financial Transaction unless
Customer provides the indemnifications, representations, warranties, and
covenants set forth in this Agreement for the benefit of the Indemnified
Parties.

 

NOW, THEREFORE, in return for good and valuable consideration, the sufficiency
of which is hereby acknowledged, and to induce BB&T to enter into the Financial
Transaction with Customer, the Customer makes the following covenants,
representations, warranties, and indemnifications:

 

1.Definitions. Capitalized terms used herein which are not defined below shall
have the same meaning as the same terms used in any of the Security Documents.

 

a.“Collateral” means the real estate and/or personal property which is offered
as security in the Financial Transaction involving Customer as reflected in the
Security Documents and/or any other property which may be added or substituted
as security by the Customer in the future with BB&T’s approval.

 

b.“Environmental Condition” means the presence or release of any Hazardous
Substances on, in, about, under or from the Collateral; and shall include any
non-compliance with any Environmental Requirements.

 

c.“Environmental Law” means any present or future federal, state or local laws,
statutes, codes, ordinances, rules, regulations, standards, policies or
guidelines, as wells as common law, relating to the protection of human health
or the environment, and otherwise relating to Hazardous Substances.

 

d.“Environmental Requirement” means any administrative orders, directives,
judgments, consent orders, permits, licenses, authorizations, consents,
settlements, agreements or other formal or informal directions or guidance
issued by or entered into with any Governmental Authority or private party,
including the provisions of any Environmental Law, which obligate or commit
Customer to investigate, remediate, treat, monitor, store, dispose or remove
Hazardous Substances.

 



e.“Governmental Authority” means any federal, state or local agency, department,
court or other administrative legislative or regulatory federal, state or local
governmental body, or any private individual or entity acting in place of such
entities.

 

f.“Hazardous Substances” shall mean any material or substance regulated or
identified as hazardous substances, materials, wastes, toxic substances,
pollutants, contaminants under or by any Environmental Law.

 

 

 



 1 

 

 

g.“Indemnified Parties” means BB&T and its employees, officers, directors,
shareholders, partners, agents, representatives, affiliates and/or subsidiaries,
successors and assigns, or any party acting on BB&T’s behalf or through BB&T’s
authority or pursuant to any rights under the Security Documents.

 

h.“Legal Action” means any claim, suit or proceeding, whether administrative or
judicial in nature.

 

i.“Losses” means any and all claims, demands, suits, liabilities, actions,
proceedings, obligations, debts, damages, costs, expenses (including but not
limited to attorneys’ and other professional fees whether in-house or outside
professionals), fines, penalties, charges, fees, judgments, awards arising out
of any Environmental Condition, including interest on any unpaid sums.

 

2.Representations and Warranties. Except as set forth, documented and attached
to this document as an addendum by Customer and any written environmental
reports provided by Customer, the Customer, upon knowledge and belief, hereby
represents and warrants to BB&T that, as of the date of the Security Documents:

 

a.The Collateral, if real estate, is not listed on any federal or state list of
hazardous waste disposal or contaminated sites, nor is Customer aware of any
Environmental Condition which could be the basis for such a listing.

 

b.The Collateral was not used for the generation, manufacture, storage,
treatment, release, discharge or disposal of Hazardous Substances.

 

c.There is no unremediated Environmental Condition on or originating from the
Collateral.

 

d.There is no lien recorded against the Collateral in connection with any
Environmental Condition, nor is there any basis for the recording of such a
lien.

 

e.The Collateral is in material compliance with applicable Environmental
Requirements.

 

f.There is no pending, or to the best of Customer’s knowledge threatened, claim,
action or proceeding by any Governmental Authority or third party against or in
respect to the Customer or the Collateral asserting that either violates any
Environmental Requirement.

 

3.Covenants. The Customer hereby covenants that:

 

a.The Collateral will not be used for the generation, manufacture, storage,
treatment, discharge or disposal of Hazardous Substances, except in strict
compliance with Environmental Laws.

 

b.Customer shall vigorously defend any claim made against Customer or the
Collateral arising out of or in connection with any Environmental Condition or
violation of any Environmental Requirement.

 

c.Customer shall comply promptly and completely, at its sole cost and expense,
with any and all Environmental Requirements.

 

d.In the event that Customer receives any such notice that it is in violation of
any Environmental Requirement, it shall, within five calendar days, deliver to
BB&T a copy of such notice and shall promptly and properly remedy any such
violation at Customer’s sole expense. The Customer shall, until remedying the
violation to the satisfaction of the appropriate Governmental Authority, provide
copies of all related and material correspondence, final reports, and studies to
BB&T immediately upon issuance or receipt by Customer.

 

e.Customer shall not cause or permit to exist as a result of an intentional on
unintentional action or omission on its part, the generation, manufacturing,
refining, transportation, treatment, storage, handling or disposal of Hazardous
Substances on any Collateral, other than in strict compliance with all
applicable Environmental Requirements.

 

 

 



 2 

 

 

f.Customer shall not cause or permit to exist any release, spill, leak, pumping,
emission, pouring, emptying or dumping of Hazardous Substances, unless done
pursuant to and in strict compliance with applicable Environmental Requirements.

 

g.Any remedial action performed or permitted by Customer on or affecting the
Collateral shall not include a deed restriction or the imposition of
institutional engineering controls.

 

4.Indemnification/Hold Harmless. Customer hereby agrees to indemnify, defend and
hold the Indemnified Parties harmless, at Customer’s sole costs and expense,
from and against any and all Losses arising from or in connection with
Customer’s failure, refusal or inability, for any reason, to fully observe or
comply with any Environmental Requirements in any way affecting or originating
from the Collateral. This indemnity is intended to be operable under 42 U.S.C
9607(e)(1), and any successor section thereof, and shall survive the
foreclosure, release, or reconveyance of the Security Documents, whether by
payment of any debt or any deed-in-lieu of foreclosure of the Collateral.

 

Customer hereby assigns to the Indemnified Parties any contractual indemnity or
hold harmless agreement which benefits Customer relating to Environmental
Conditions.

 

5.BB&T’s Remedies. In the event that any of the Customer’s representations or
warranties shall prove to be materially false when made or Customer fails to
satisfy any Environmental Requirement, BB&T, in its sole discretion, may (i)
choose to undertake compliance with directives from Governmental Authorities and
the Customer agrees to reimburse BB&T for all Losses associated with such
compliance; or (ii) seek all legal and equitable remedies available to it
including, but not limited to, injunctive relief compelling Customer to comply
with all Environmental Requirements relating to the Collateral. BB&T’s rights
hereunder shall be in addition to all rights granted under the Security
Documents. Payments by Customer under this Agreement shall not reduce Customer’s
obligations and liabilities under any of the Security Documents.

 

In the event BB&T undertakes compliance with Environmental Requirements which
Customer failed to perform or which BB&T determines is necessary to permit the
sale of the Collateral, Customer authorizes BB&T and/or BB&T’s Agents to prepare
and execute, on Customer’s behalf, any manifest or other documentation relating
to the removal and/or disposal of any Hazardous Substances from, at or on the
Collateral. Customer acknowledges that BB&T does not own, or have a security
interest in, any Hazardous Substances which exist on, originates from or affects
the Collateral.

 

6.License. Customer hereby grants to BB&T an irrevocable license during the term
of any of the Security Documents to permit BB&T to enter upon Customer’s
property for reasonable assessment, auditing and testing of the Collateral, with
all costs and expenses to be borne by the Customer. The purpose of this
irrevocable license is solely to permit BB&T to monitor compliance by Customer
with applicable Environmental Requirements and to determine the existence of any
Environmental Conditions.

 

Customer also grants to BB&T, until Customer’s obligations under the Security
Documents have been fully satisfied, continued unrestricted access in and to all
of its existing and future records with respect to Environmental Requirements
pertaining to the Collateral, whether or not located at the Collateral, whether
or not in the possession of some third party, and whether written, photographic
or computerized. BB&T shall have the right to view and copy all of Customer’s
records relating to environmental matters and to enter at reasonable times all
buildings or facilitates of Customer, its agents and representatives for such
purpose. Customer and BB&T agree that this irrevocable license shall not be
deemed to give BB&T any operational control over or the financial management of
Customer

 

7.Limit on Liability. The liability of Customer under this Agreement shall in no
way be limited or impaired by:

 

a.the value of the Financial Transaction to, or received by, the Customer;

 

b.any amendment or modification of any Security Document;

 

c.any extensions of time for performance set forth in any Security Document;

 

d.any sale, assignment or foreclosure pursuant to any Security Document or any
sale or transfer of all or part of any Collateral;

 

 

 



 3 

 

 

e.any exculpatory provisions in any of the Security Documents limiting BB&T’s
recourse to the Collateral, or limiting BB&T’s rights to a deficiency judgment
against Customer;

 

f.the accuracy or inaccuracy of the representations and warranties made by
Customer under any of the Security Documents;

 

g.the release of Customer, or any of them, or any other person or entity from
performance of any term or condition of the Security Documents by operation of
law, payment, BB&T’s voluntary act, or otherwise or the release or substitution
in whole or part of any security;

 

h.any delay on BB&T’s part in exercising any right under this Agreement or any
of the Security Documents; or

 

i.BB&T’s failure to record or file, or the improper recording of filing of, any
Security Document to perfect, protect, secure or insure any security interest or
lien given in connection with the Financial Transaction.

 

8.Customer’s Waiver. Customer waives any right or claim of right to cause a
marshalling of its assets or to cause BB&T to proceed against any of the
Collateral before proceeding under this Agreement against Customer, or any of
them, or to proceed against any party in any particular order. Until all amounts
due or payable to BB&T hereunder and under the Security Documents have been paid
in full, Customer expressly waives and relinquishes all rights and remedies
(including any rights of subrogation) to recover from any other party by reason
of any payments made to BB&T by such party.

 

Customer further acknowledges and reaffirms, as if set forth here in their
entirety, any other waiver provided for any of the Security Documents of any
rights of Customer.

 

9.Miscellaneous.

 

a.Notices. All notices or other written communications hereunder shall be given
in accordance with the requirements of the Security Documents, except where
noted otherwise herein.

 

b.Successors and Assigns. The terms of this Agreement shall be binding upon and
inure to the benefit of the Customer and BB&T and their respective heirs,
personal representatives, successors and assigns; provided, however, that
Customer will not, without the prior written consent of BB&T in each instance,
assign, transfer or set over to any other person, in whole or in part, all or
any part of Customer’s obligations, duties or rights hereunder.

 

c.Conflicts. In the event of any conflict between the provisions of this
Agreement and those of any Security Document, the provisions of this Agreement
shall control.

 

d.No Oral Change. This Agreement, and any provisions hereof, may not be
modified, waived, discharged or terminated except by an agreement in writing
signed by the party against whom enforcement of any modification, waiver,
discharge or termination is sought.

 

e.Headings. The headings and captions of various paragraphs of this Agreement
are for convenience of reference only and are not intended to define or limit,
in any way, the scope or intent to the provisions hereof.

 

f.Number and Gender. All pronouns refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require.

 

g.Joint and Several Liability. If Customer consists of more than one person or
entity, the obligations and liabilities of each hereunder are joint and several.

 

 

 



 4 

 

 

h.Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

 

i.Rights Cumulative. The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which BB&T has under the Security
Documents or would otherwise have at law or equity.

 

j.Inapplicable Provisions. If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

 

k.Governing Law. This Agreement shall be governed, construed, applied and
enforced in accordance with the laws of the state in which the Collateral is
located.

 

10.Acknowledgement. Customer acknowledges and agrees that BB&T has not advised,
nor is BB&T required to advise, Customer as to any Environmental Requirement.
Customer understands and agrees that it is responsible for complying with any
and all Environmental Requirements.



 

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
have caused this instrument to be executed.

 

 

 



WITNESS   APPLIED OPTOELECTRONICS, INC.       /s/ Jerry K. Hu By:   /s/ Stefan
Murry Jerry K. Hu   Stefan Murry, Chief Financial Officer       /s/ Jerry K. Hu
By:   /s/ David Kuo Jerry K. Hu   David Kuo, Vice President, General Counsel and
Secretary                  

 

 

 

 



 5 

